EXHIBIT EMPLOYMENT AGREEMENT This Agreement is made and is effective as of January 23, 2009, by and between Bank of Marin, a California state chartered bank ("Bank"), its parent corporation, Bank of Marin Bancorp, a California corporation (“Bancorp”) (collectively, the “Company”) and Russell A. Colombo ("Executive"). WHEREAS, Company desires to employ Executive in the capacity of President and Chief Executive Officer, and Executive's background, expertise and efforts are expected to contribute to the success and financial strength of the Company; and WHEREAS, the Company wishes to assure itself of the opportunity to benefit from Executive's services for the period provided in this Agreement, and Executive wishes to serve in the employ of the Company on a full-time basis solely in accordance with the terms hereof for such purposes; and WHEREAS, the parties previously entered into that certain Change of Control Agreement dated October 26, 2007 (the “Change of Control Agreement”) providing Executive certain benefits in the event of a significant corporate event; WHEREAS, the Board of Directors of the Company ("Board") has determined that the best interests of the Company would be served by Executive's employment with the Company under the terms of this Agreement; NOW, THEREFORE, in order to effect the foregoing, the parties hereto wish to enter into an employment agreement on the terms and conditions set forth below. Accordingly, in consideration of the premises and the respective covenants and agreements of the parties herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1. Definitions. (a) "Agreement" means this employment agreement and any amendments hereto complying with Section 13(a) hereof. (b) "Board" means the Board of Directors of the Company unless the context otherwise requires. (c) “Bonus”means the Executive’s contemplated annual incentive payment for the year of Termination calculated using the then current percentage of base salary as defined in the Company’s files.The initial percentage will be fifty percent (50%) as provided for in Section 5(c). 1 (d) "Cause" means: (i)Executive's personal dishonesty, incompetence or willful misconduct; (ii)Executive commits an act or acts or an omission to act which constitutes: (a) a willful breach of duty in the course of Executive’s employment; (b) a habitual neglect of duty; (c) a willful violation of any applicable banking law or regulation; or (d) a willful violation of any policy, procedure, practice, method of operation or specific mode of conduct established by the Board or as set forth in the Company’s Employee Handbook or other policy; (iii) Executive engages in activity which, in the opinion of the Board, could materially adversely affect Company’s reputation in the community or which evidences the lack of Executive’s fitness or ability to perform Executive’s duties as determined by the Board, in good faith; or (iv)Executive commits any act or acts or an omission to act which would cause termination of coverage under the Company’s Bankers Blanket Bond as to Executive or as to Company as a whole or any act, which would give rise to a colorable claim by the Company under its Bankers Blanket Bond as determined by the Board in good faith. (e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985. (f) “Confidential Information” means all of Company’s Trade Secrets, as defined in California Civil Code §§3426, et seq., and by this Agreement also expressly includes, but is not limited to: business plans; financial statements/records and budgets; marketing and sales strategies; data, compilations, or lists of past and current client or potential client names, addresses, telephone numbers, fax numbers, email addresses, financial information, and other personal or demographic information related to clients or potential clients; business know-how and show-how; software source code and object code; database applications; and other secret or proprietary information or compilations of information relating to Company’s business. (g) "Code" shall mean the Internal Revenue Code, as amended. (h) "Disability" means physical condition or mental illness resulting in Executive's inability to perform the essential functions of his position with or without reasonable accommodation and shall be deemed to have occurred only after Executive becomes eligible to receive benefit payments pursuant to the Company’s long-term disability insurance plan. (i) "Expiration" means the termination of this Agreement (including Executive's employment hereunder) and of any further obligations of the parties (except as specified in this Agreement) upon completion of the Term. 2 (j) "Person" means an individual, a group acting in concert, a corporation, a partnership, an association, a joint stock company, a trust, any unincorporated organization, a government or political subdivision thereof, or any other entity whatsoever. (k) "Term" means the term of this Agreement as provided in Section 4. (l) "Termination" or "Terminate(d)" means the termination of Executive's employment hereunder for any of the following reasons unless the context indicates otherwise: (i) Retirement by Executive; (ii) Death of Executive; (iii) Disability; (iv) Expiration; (v) Termination Without Cause; (vi) Termination for Cause; and (vii) Resignation by Executive. (m) "Termination Without Cause" or "Terminate(d) Without Cause" means the cessation of Executive's employment hereunder for any reason except: (i) Resignation; (ii) Termination for Cause; (iii) Retirement; (iv) Disability; (v) Death; or (vi) Expiration. 3 (n) “Catch-Up Bonus” means a bonus payable pursuant to either Section 7(a) or (b) in an amount equal to the value of any unvested stock option and/or of any restricted stock award in which the restrictions are not yet fully lapsed.For purposes of any unvested stock option, “value” shall be determined by subtracting the exercise price of such option from the “average closing price” and multiplying such result by the number of unvested shares subject to such option.For purposes of any restricted stock award where all restrictions are not yet lapsed, “value” shall be determined by multiplying the “average closing price” by the number of shares that are still restricted in such award.“Average Closing Price” means the average of the daily closing price of a share of Bancorp’s common stock reported over NASDAQ Global Market during the ten (10) consecutive trading days immediately preceding Executive’s death or Disability, as the case may be 2.Employment.
